Exhibit 10.6

SECURITY AGREEMENT

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 12th day of July,
2007 by I-VENTURE MANAGEMENT LLC, a Delaware limited liability company
(“Pledgor”), in favor of KEYBANK NATIONAL ASSOCIATION, as the administrative
agent under the Credit Agreement, as hereinafter defined (“Agent”), for the
benefit of Agent and the Lenders, as hereinafter defined.

1. Recitals.

JUPITERMEDIA CORPORATION, a Delaware corporation (together with its successors
and assigns, “Borrower”), is entering into that certain Credit and Security
Agreement, dated as of July 12, 2007, with the lenders from time to time listed
on Schedule 1 thereto (together with their respective successors and assigns and
any other additional lenders that become party to the Credit Agreement,
collectively, the “Lenders” and, individually, each a “Lender”), Agent, and
Citizens Bank, N.A., as the syndication agent (as the same may from time to time
be amended, restated or otherwise modified, the “Credit Agreement”). Pledgor
desires that the Lenders grant the financial accommodations to Borrower as
described in the Credit Agreement.

Pledgor, a subsidiary of Borrower whose financing is provided by the Loans and
Letters of Credit, as each term is defined in the Credit Agreement, deems it to
be in the direct pecuniary and business interests of Pledgor that Borrower
obtain from the Lenders the Commitment, as defined in the Credit Agreement, and
the Loans and Letters of Credit, provided for in the Credit Agreement.

Pledgor understands that the Lenders are willing to grant such financial
accommodations only upon certain terms and conditions, one of which is that
Pledgor grant to Agent, for the benefit of the Lenders, a security interest in
and a collateral assignment of the Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of the Lenders
entering into the Credit Agreement and each financial accommodation granted to
Borrower by the Lenders and for other valuable consideration.

2. Definitions. Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Credit Agreement shall have their respective
meanings ascribed to them in the Credit Agreement, and (b) unless otherwise
defined in the Credit Agreement, terms that are defined in the U.C.C. are used
herein as so defined. As used in this Agreement, the following terms shall have
the following meanings:

“Account” means all of Pledgor’s accounts, as defined in the U.C.C.

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any guarantor thereof or
other accommodation party therefor.



--------------------------------------------------------------------------------

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by Pledgor with Agent, and any interest
earned thereon, from which account Agent shall have the exclusive right to
withdraw funds until all of the Obligations are paid in full.

“Cash Security” means all cash, instruments, Deposit Accounts, and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which Pledgor presently has or may hereafter have any claim,
wherever located, including but not limited to any of the foregoing that are
presently or may hereafter be existing or maintained with, issued by, drawn
upon, or in the possession of Agent or any Lender.

“Collateral” means all of Pledgor’s existing and future (a) personal property;
(b) Accounts, Investment Property, instruments, contract rights, chattel paper,
documents, supporting obligations, letter-of-credit rights, Pledged Notes,
commercial tort claims, General Intangibles, Inventory and Equipment; (c) funds
now or hereafter on deposit in the Cash Collateral Account, if any; (d) Cash
Security; and (e) Proceeds of any of the foregoing; provided that Collateral
shall exclude (i) any fixed asset that is subject to a purchase money security
interest or capital lease permitted under the Credit Agreement to the extent
that and only so long as the agreements with respect to such purchase money
security interest or capital lease, as the case may be, specifically prohibit
additional Liens, (ii) licenses and contracts which by the terms of such
licenses and contracts prohibit the assignment of such agreements (to the extent
such prohibition is enforceable at law), (iii) equity interests in (A) any
direct Foreign Subsidiary in excess of (1) sixty-five percent (65%) of the total
combined voting power of all classes of equity interests or stock of such
Foreign Subsidiary’s stock or other equity interests, and (2) one hundred
percent (100%) of the non-voting equity interests or stock of such Foreign
Subsidiary’s stock or other equity interests, and (B) any indirect Foreign
Subsidiary, and (iv) any letter-of-credit right for a specified purpose, to the
extent Pledgor is required by applicable law to apply the proceeds of such
letter-of-credit right for such specified purpose.

“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union, or similar organization; provided that Deposit Account shall exclude any
Deposit Account that is a trust or special account exclusively comprised of
funds for (i) payroll (and related payroll taxes), (ii) 401(k) and other
retirement plans and employee benefits, including rabbi trusts for deferred
compensation, (iii) health care benefits, and (iv) escrow arrangements (e.g.,
environmental indemnity accounts).

“Equipment” means all of Pledgor’s equipment, as defined in the U.C.C.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 15.1 hereof.

“General Intangibles” means all of Pledgor’s (a) general intangibles, as defined
in the U.C.C.; and (b) choses in action, causes of action, intellectual
property, customer lists, corporate or other business records, inventions,
designs, patents, patent applications, service marks,

 

2



--------------------------------------------------------------------------------

registrations, trade names, trademarks, copyrights, licenses, goodwill, computer
software, rights to indemnification and tax refunds.

“Immaterial Deposit Account” means a Deposit Account maintained by Pledgor that
at all times, has a balance of less than One Hundred Thousand Dollars
($100,000); provided that the Immaterial Deposit Accounts of all Credit Parties
shall not, at any time, aggregate in excess of One Hundred Thousand Dollars
($100,000).

“Inventory” means all of Pledgor’s inventory, as defined in the U.C.C.

“Investment Property” means all of Pledgor’s investment property, as defined in
the U.C.C., unless the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and/or priority of a security interest
in investment property, and, in such case, investment property shall be defined
in accordance with the law of that jurisdiction as in effect from time to time.

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Agent, the Fronting Lender, the
Swing Line Lender or any Lender pursuant to the Credit Agreement, and includes
the principal of and interest on all Loans and all obligations pursuant to
Letters of Credit; (b) each renewal, extension, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) all interest from time to time
accruing on any of the foregoing, and all fees and other amounts payable to
Agent or any Lender pursuant to the Credit Agreement or any other Loan Document;
(d) all obligations and liabilities of the Companies owing to Lenders under
Hedge Agreements; (e) the Bank Product Obligations owing to Lenders under Bank
Product Agreements; (f) every other liability, now or hereafter owing to Agent
or any Lender by any Company or Pledgor pursuant to the Credit Agreement or any
other Loan Document; and (g) all Related Expenses.

“Pledged Notes” means the promissory notes payable to Pledgor, as described on
Schedule 1 hereto, and any additional or future note with an unpaid principal
amount exceeding One Hundred Thousand Dollars ($100,000) that may hereafter from
time to time be payable to Pledgor.

“Proceeds” means (a) proceeds, as defined in the U.C.C. and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks, and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Agent
and the Lenders to Proceeds specifically set forth herein, or indicated in any
financing statement, shall never constitute an express or implied authorization
on the part of Agent or any Lender to Pledgor’s sale, exchange, collection, or
other disposition of any or all of the Collateral.

 

3



--------------------------------------------------------------------------------

“Trademark Act” shall mean the U.S Trademark Act of 1946, as amended.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
Ohio.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

3. Security Interest. In consideration of and as security for the full and
complete payment of all of the Obligations, Pledgor hereby grants to Agent, for
the benefit of the Lenders, a security interest in and a collateral assignment
of the Collateral. Pledgor, Agent and the Lenders hereby acknowledge and agree
that, with respect to any ITU Application included within the Collateral, to the
extent such an ITU Application would, under the Trademark Act, be deemed to be
transferred in violation of 15 U.S.C. § 1060(a) as a result of the security
interest granted herein, or otherwise invalidated or made unenforceable as a
result of the execution or performance of this Agreement, no security interest
shall be deemed to have been granted in such ITU Application (notwithstanding
the provisions of this Agreement or any other Loan Document) until such time as
the circumstances that would give rise to such violation, invalidation or
unenforceability no longer exist.

4. Representations and Warranties. Pledgor hereby represents and warrants to
Agent and each Lender as follows:

4.1. Pledgor is a limited liability company duly formed, validly existing and in
full force and effect under the laws of its state of formation and is duly
qualified to do business in each state in which a failure to so qualify would
have a material adverse effect on Pledgor.

4.2. Pledgor has full power, authority and legal right to pledge the Collateral,
to execute and deliver this Agreement, and to perform and observe the provisions
hereof. The members/managers acting on Pledgor’s behalf have been duly
authorized to execute and deliver this Agreement. This Agreement is valid and
binding upon Pledgor in accordance with the terms hereof.

4.3. Neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by Pledgor will materially conflict
with, or constitute a material violation or default under, any provision of any
applicable law or of any contract (including, without limitation, Pledgor’s
operating agreement or of any other writing binding upon Pledgor in any manner.

4.4. Pledgor is organized solely under the laws of the State of Delaware and has
not continued existence from any other jurisdiction. Pledgor’s chief executive
office is set forth on Schedule 6.9 to the Credit Agreement. Pledgor has places
of business or maintains Collateral at the locations set forth on Schedule 6.9
to the Credit Agreement.

 

4



--------------------------------------------------------------------------------

4.5. At the execution and delivery hereof, except as permitted pursuant to the
Credit Agreement, (a) there is no effective U.C.C. Financing Statement
outstanding covering the Collateral, or any part thereof; (b) none of the
Collateral is subject to any security interest or Lien of any kind; (c) the
Internal Revenue Service has not alleged the nonpayment or underpayment of any
tax by Pledgor or threatened to make any assessment in respect thereof; and
(d) upon execution of this Agreement and the filing of the U.C.C. Financing
Statements in connection herewith, Agent will have, for the benefit of the
Lenders, a valid and enforceable first security interest in the Collateral (to
the extent perfection can be accomplished by such filing or action) that is the
type in which a security interest may be created under the U.C.C. by the
execution of a security agreement and perfected by the filing of a U.C.C.
Financing Statement (other than commercial tort claims). Pledgor does not own
any Subsidiaries.

4.6. Pledgor has received consideration that is the reasonably equivalent value
of the obligations and liabilities that Pledgor has incurred to the Lenders.
Pledgor is not insolvent, as defined in any applicable state or federal statute,
nor will Pledgor be rendered insolvent by the execution and delivery of this
Agreement to Agent or any other documents executed and delivered to Agent or the
Lenders in connection herewith. Pledgor has not engaged, nor is Pledgor about to
engage, in any business or transaction for which the assets retained by it are
or will be an unreasonably small amount of capital, taking into consideration
the obligations to the Lenders incurred hereunder. Pledgor does not intend to,
nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.

4.7. At the execution and delivery hereof, no Event of Default will exist.

5. Insurance. Pledgor shall at all times maintain insurance upon the Inventory,
Equipment and other personal and real property in accordance with Section 5.1 of
the Credit Agreement.

6. Taxes and Other Pledgor Obligations. Pledgor shall pay in full (a) all taxes,
assessments and governmental charges and levies in accordance with Section 5.2
of the Credit Agreement; (b) all of its wage obligations to its employees in
accordance with Section 5.2 of the Credit Agreement; (c) all obligations under
the Employees Retirement Income Security Act of 1974, as amended from time to
time, in accordance with Section 5.6 of the Credit Agreement; and (d) all of
Pledgor’s other obligations calling for the payment of money in accordance with
Section 5.2 of the Credit Agreement.

7. Corporate Names and Location of Collateral. Pledgor shall not (a) change its
name, or (b) change its jurisdiction or form of organization or extend or
continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement) except in accordance
with Section 5.19 of the Credit Agreement. Agent is hereby authorized to file
new U.C.C. Financing Statements describing the Collateral and otherwise in form
and substance sufficient for recordation wherever necessary or appropriate, as
determined in Agent’s sole discretion, to perfect or continue perfected the
security interest of Agent, for the benefit of the Lenders, in the Collateral.
Pledgor shall pay all filing and recording fees and taxes in connection with the
filing or recordation of such U.C.C. Financing Statements and shall

 

5



--------------------------------------------------------------------------------

immediately reimburse Agent therefor if Agent pays the same. Such amounts not so
paid or reimbursed shall be Related Expenses.

8. Financial Records. Pledgor shall forward to Agent, upon request of Agent or
any Lender, whenever made, (a) invoices, sales journals or other documents
satisfactory to Agent or such Lender, as the case may be, that summarize the
Accounts, certified by an officer of Pledgor, (b) within the time specified by
Agent, an aging report of the Accounts then outstanding setting forth, in such
form and detail and with such representations and warranties as Agent or such
Lender may from time to time require, the unpaid balances of all invoices billed
respectively during that period and during each of the three next preceding
periods, and certified by an officer of Pledgor, and (c) with respect to any
other Collateral, such reports and other documents that are reasonably
satisfactory to Agent and the Lenders.

9. Transfers, Liens and Modifications Regarding Collateral. Pledgor shall not,
without Agent’s prior written consent, except as specifically permitted under
the Credit Agreement, (a) sell, assign, transfer or otherwise dispose of, or
grant any option with respect to, or create, incur, or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, charge, option or any
other encumbrance with respect to any of the Collateral, or any interest
therein, or Proceeds, except for the lien and security interest provided for by
this Agreement and any security agreement securing only Agent, for the benefit
of the Lenders; or (b) enter into or assent to any amendment, compromise,
extension, release or other modification of any kind of, or substitution for,
any of the Accounts except in the ordinary course of business of Pledgor.

10. Collateral. Pledgor shall:

(a) at all reasonable times (but not, except after the occurrence and during the
continuance of an Event of Default, more than two times per fiscal year) allow
Agent by or through any of its officers, agents, employees, attorneys or
accountants to (i) examine, inspect and make extracts from Pledgor’s books and
other records, including, without limitation, the tax returns of Pledgor,
(ii) after the occurrence and during the continuance of an Event of Default,
arrange for verification of the Accounts, under reasonable procedures, directly
with Account Debtors or by other methods, and (iii) examine and inspect the
Inventory and Equipment, wherever located;

(b) promptly furnish to Agent or any Lender, upon request, (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of the Accounts (including, without
limitation, computer printouts or typewritten reports listing the mailing
addresses of all present Account Debtors), and (ii) any other writings and
information as Agent or such Lender may request;

(c) notify Agent in writing on or before the next Quarterly Update Date upon the
creation of any Accounts with respect to which the Account Debtor is the United
States of America or any other Governmental Authority, or any foreign government
or instrumentality thereof or any business that is located in a foreign country;

 

6



--------------------------------------------------------------------------------

(d) immediately notify Agent in writing of any information that Pledgor has or
may receive with respect to a material amount of the Collateral that might in
any manner materially and adversely affect the value thereof or the rights of
Agent or the Lenders with respect thereto;

(e) to the extent deemed prudent by Pledgor (to be determined by Pledgor acting
in good faith) maintain the Equipment in good operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved;

(f) deliver to Agent, within ten Business Days upon the written request of
Agent, all certificated Investment Property owned by Pledgor, in suitable form
for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to Agent, or in the event such Investment Property is in the
possession of a securities intermediary or credited to a securities account,
execute with the related securities intermediary an investment property control
agreement over such securities account in favor of Agent, for the benefit of the
Lenders, in form and substance reasonably satisfactory to Agent;

(g) upon request of Agent, execute and deliver with a financial institution that
holds a Deposit Account in the name of Pledgor, if such Deposit Account is not
an Immaterial Deposit Account, a control agreement over such Deposit Account in
favor of Agent, in form and substance satisfactory to Agent; and

(h) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Agent may from time to time deem necessary
or appropriate, including, without limitation, chattel paper, to carry into
effect the intention of this Agreement or so as to completely vest in and ensure
to Agent and the Lenders their rights hereunder and in or to the Collateral.

Pledgor hereby authorizes Agent or Agent’s designated agent (but without
obligation by Agent to do so) to incur Related Expenses (whether prior to, upon,
or subsequent to any Event of Default hereunder), and Pledgor shall promptly
repay, reimburse, and indemnify Agent for any and all Related Expenses. If
Pledgor fails to keep and maintain the Equipment in good operating condition,
ordinary wear and tear excepted, Agent may (but shall not be required to) so
maintain or repair all or any part of the Equipment and the cost thereof shall
be a Related Expense. All Related Expenses are payable to Agent upon demand
therefor.

11. Collections and Receipt of Proceeds by Pledgor. Prior to exercise by Agent
and the Required Lenders of their rights under this Agreement, both (a) the
lawful collection and enforcement of all of the Accounts, and (b) the lawful
receipt and retention by Pledgor of all Proceeds of all of the Accounts and
Inventory shall be as the agent of Agent and the Lenders. Upon written notice to
Pledgor from Agent after the occurrence of an Event of Default, a Cash
Collateral Account shall be opened by Pledgor at the main office of Agent and
all such lawful collections of the Accounts and such Proceeds of the Accounts
and Inventory shall be remitted daily by Pledgor to Agent in the form in which
they are received by Pledgor, either by mailing or

 

7



--------------------------------------------------------------------------------

by delivering such collections and Proceeds to Agent, appropriately endorsed for
deposit in the Cash Collateral Account. In the event that such notice is given
to Pledgor from Agent, Pledgor shall not commingle such collections or Proceeds
with any of Pledgor’s other funds or property, but shall hold such collections
and Proceeds separate and apart therefrom upon an express trust for Agent, for
the benefit of the Lenders. In such case, Agent may, in its sole discretion, and
shall, at the request of the Required Lenders, at any time and from time to time
after the occurrence of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account as a credit against the
Obligations. If any remittance shall be dishonored, or if, upon final payment,
any claim with respect thereto shall be made against Agent on its warranties of
collection, Agent may charge the amount of such item against the Cash Collateral
Account or any other Deposit Account maintained by Pledgor with Agent, and, in
any event, retain the same and Pledgor’s interest therein as additional security
for the Obligations. Agent may, in its sole discretion, at any time and from
time to time (provided that, after an Event of Default has occurred, Agent shall
only do so with the consent of the Required Lenders), release funds from the
Cash Collateral Account to Pledgor for use in Pledgor’s business. The balance in
the Cash Collateral Account may be withdrawn by Pledgor upon termination of this
Agreement and irrevocable payment in full of all of the Obligations. At Agent’s
request, Pledgor shall cause all remittances representing collections and
Proceeds of Collateral to be mailed to a lock box at a location acceptable to
Agent, to which Agent shall have access for the processing of such items in
accordance with the provisions, terms, and conditions of Agent’s customary lock
box agreement.

12. Collections and Receipt of Proceeds by Agent. Agent shall, after the
occurrence and during the continuance of an Event of Default, have the right,
but not the duty, to collect and enforce any or all of the Accounts as Agent may
deem advisable and, if Agent shall at any time or times elect to do so in whole
or in part, Agent shall not be liable to Pledgor except for willful misconduct
or gross negligence, if any. Pledgor hereby constitutes and appoints Agent, or
Agent’s designated agent, as Pledgor’s attorney-in-fact to exercise, at any time
after the occurrence of an Event of Default, all or any of the following powers
which, being coupled with an interest, shall be irrevocable until the complete
and full payment of all of the Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept and
deposit, in the name of Agent or Pledgor, any and all of Pledgor’s cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Pledgor hereby waives presentment, demand, notice of dishonor,
protest, notice of protest and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Neither Agent nor
the Lenders shall be bound or obligated to take any action to preserve any
rights therein against prior parties thereto;

(b) to transmit to Account Debtors, on any or all of the Accounts, notice of
assignment to Agent, for the benefit of the Lenders, thereof and the security
interest of Agent, for the benefit of the Lenders, and to request from such
Account Debtors at any time, in the name of Agent or Pledgor, information
concerning the Accounts and the amounts owing thereon;

(c) to transmit to purchasers of any or all of the Inventory, notice of the
security interest of Agent, for the benefit of the Lenders, and to request from
such purchasers at any time,

 

8



--------------------------------------------------------------------------------

in the name of Agent or Pledgor, information concerning the Inventory and the
amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on the Accounts and purchasers of the
Inventory to make payment of their indebtedness directly to Agent, for the
benefit of the Lenders;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as Agent, in its sole discretion, may deem to be advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of Agent or
Pledgor, and to withdraw any such suit or other proceeding. Pledgor agrees to
lend every assistance requested by Agent in respect of the foregoing, all at no
cost or expense to Agent or the Lenders and including, without limitation, the
furnishing of such witnesses and of such records and other writings as Agent may
require in connection with making legal proof of any Account. Pledgor agrees to
reimburse Agent and the Lenders in full for all court costs and attorneys’ fees
and every other cost, expense or liability, if any, incurred or paid by Agent or
the Lenders in connection with the foregoing, which obligation of Pledgor shall
constitute Obligations, shall be secured by the Collateral and shall bear
interest, until paid, at the Default Rate; and

(g) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same, into the Cash
Collateral Account or, at the option of Agent, to apply them as a payment on the
Obligations.

13. Agent’s Authority Under Pledged Notes. For the better protection of Agent
and the Lenders hereunder, Pledgor has executed (or will execute, with respect
to future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with Agent, for the benefit of the Lenders. Pledgor
irrevocably authorizes and empowers Agent, for the benefit of the Lenders, to,
after the occurrence and during the continuance of an Event of Default, (a) ask
for, demand, collect and receive all payments of principal of and interest on
the Pledged Notes; (b) compromise and settle any dispute arising in respect of
the foregoing; (c) execute and deliver vouchers, receipts and acquittances in
full discharge of the foregoing; (d) exercise, in Agent’s discretion, any right,
power or privilege granted to the holder of any Pledged Note by the provisions
thereof including, without limitation, the right to demand security or to waive
any default thereunder; (e) endorse Pledgor’s name to each check or other
writing received by Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as Agent may desire; (g) enforce the security, if any, for the Pledged
Notes by instituting foreclosure proceedings, by conducting public or other
sales or otherwise, and to take all other steps as Agent, in its discretion, may
deem advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate Agent to institute any
action, suit or proceeding or to make or do any other act or thing contemplated
by this Section 14 or prohibit Agent from settling, withdrawing or dismissing
any action, suit or proceeding or require Agent to preserve any other right of
any kind in respect of the Pledged Notes and the security, if any, therefor.

 

9



--------------------------------------------------------------------------------

proceeding or require Agent to preserve any other right of any kind in respect
of the Pledged Notes and the security, if any, therefor.

14. Use of Inventory and Equipment. Until the exercise by Agent and the Lenders
of their rights under this Agreement, Pledgor may (a) retain possession of and
use the Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease the Inventory in the ordinary course of
business; and (c) use and consume raw materials or supplies, the use and
consumption of which are necessary in order to carry on Pledgor’s business.

15. Default and Remedies.

15.1. The occurrence of an Event of Default, as defined in the Credit Agreement,
shall constitute an Event of Default.

15.2. Agent and the Lenders shall at all times have the rights and remedies of a
secured party under the U.C.C., in addition to the rights and remedies of a
secured party provided elsewhere within this Agreement, in any other Related
Writing executed by Pledgor or otherwise provided in law or equity. Upon the
occurrence and during the continuance of an Event of Default and at all times
thereafter, Agent may require Pledgor to assemble the Collateral, which Pledgor
agrees to do, and make it available to Agent and the Lenders at a reasonably
convenient place to be designated by Agent. Agent may, with or without notice to
or demand upon Pledgor and with or without the aid of legal process, make use of
such force as may be necessary to enter any premises where the Collateral, or
any thereof, may be found and to take possession thereof (including anything
found in or on the Collateral that is not specifically described in this
Agreement, each of which findings shall be considered to be an accession to and
a part of the Collateral) and for that purpose may pursue the Collateral
wherever the same may be found, without liability for trespass or damage caused
thereby to Pledgor. After any delivery or taking of possession of the
Collateral, or any thereof, pursuant to this Agreement, then, with or without
resort to Pledgor or any other Person or property, all of which Pledgor hereby
waives, and upon such terms and in such manner as Agent may deem advisable,
Agent, in its discretion, may sell, assign, transfer and deliver any of the
Collateral at any time, or from time to time. No prior notice need be given to
Pledgor or to any other Person in the case of any sale of Collateral that Agent
determines to be perishable or to be declining speedily in value or that is
customarily sold in any recognized market, but in any other case Agent shall
give Pledgor no fewer than ten days prior notice of either the time and place of
any public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made. Pledgor waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale. At
any such public sale, Agent or any Lender may purchase the Collateral, or any
part thereof, free from any right of redemption, all of which rights Pledgor
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by liens having precedence over this
Agreement, Agent may apply the net proceeds of each such sale to or toward the
payment of the Obligations, whether or not then due, in such order and by such
division as Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to Pledgor, and the obligors on the
Obligations shall remain liable for any deficiency. In addition,

 

10



--------------------------------------------------------------------------------

Agent shall at all times have the right to obtain new appraisals of Pledgor or
the Collateral, the cost of which shall be paid by Pledgor.

16. Maximum Liability of Pledgor. Anything in this Agreement to the contrary
notwithstanding, in no event shall the amount of the Obligations secured by this
Agreement exceed the maximum amount that (after giving effect to the incurring
of the obligations hereunder and to any rights to contribution of Pledgor from
other affiliates of Borrowers) would not render the rights to payment of Agent
and the Lenders hereunder void, voidable or avoidable under any applicable
fraudulent transfer law.

17. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is cumulative and in addition to and not in limitation of any
other rights, powers and privileges that Agent or the Lenders may otherwise have
or acquire by operation of law, by contract or otherwise. No course of dealing
by Agent or the Lenders in respect of, nor any omission or delay by Agent or the
Lenders in the exercise of, any right, power or privilege shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or of any
other right, power or privilege, as Agent and the Lenders may exercise each such
right, power or privilege either independently or concurrently with others and
as often and in such order as Agent and the Required Lenders may deem expedient.
No waiver, consent or other agreement shall be deemed to have been made by Agent
or the Lenders or be binding upon Agent or the Lenders in any case unless
specifically granted by Agent in writing, and each such writing shall be
strictly construed. The captions to sections herein are inserted for convenience
only and shall be ignored in interpreting the provisions of this Agreement.

18. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Pledgor, mailed or delivered to it,
addressed to it at the address specified on the signature page of this
Agreement, if to Agent or any Lender, mailed or delivered to it, addressed to
the address of Agent or such Lender specified on the signature pages of the
Credit Agreement or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices from Pledgor to Agent or any Lender
pursuant to any of the provisions hereof shall not be effective until received.

19. Successors and Assigns. This Agreement shall be binding upon Pledgor and
Pledgor’s successors and assigns and shall inure to the benefit of and be
enforceable and exercisable by Agent on behalf of and for the benefit of Agent
and the Lenders and their respective successors and assigns.

20. Severability. If, at any time, one or more provisions of this Agreement is
or becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

11



--------------------------------------------------------------------------------

21. Termination. At such time as the Obligations shall have been irrevocably
paid in full, the commitments established under the Credit Agreement terminated,
and the Credit Agreement terminated and not replaced by any other credit
facility with Agent and the Lenders, Pledgor shall have the right to terminate
this Agreement. Upon written request of Pledgor, Agent shall promptly file
appropriate termination statements, cancel all control agreements and return all
physically pledged Collateral, and Pledgor will indemnify Agent in all respects
for all costs incurred by Agent in connection with such termination.

22. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

23. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Pledgor, Agent and the Lenders hereunder
shall be governed by and construed in accordance with Ohio law, without regard
to principles of conflicts of laws. Pledgor hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any such action or proceeding arising out of or relating
to this Agreement, any Loan Document or any Related Writing, and Pledgor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Pledgor hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any such action or proceeding in
any such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Pledgor agrees that a final, nonappealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

[Remainder of page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. PLEDGOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, AMONG PLEDGOR, BORROWER, AGENT AND THE LENDERS, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Security
Agreement as of the date first written above.

 

Address:    23 Old Kings Highway South     I-VENTURE MANAGEMENT LLC    Darien,
Connecticut 06820        Attention: President or General Counsel     By:  
I-Venture Management LLC             By:   Jupitermedia Corporation,            
  its Managing Member               By:  

/s/ Christopher S. Cardell

                Christopher S. Cardell                 President and Chief
Operating Officer

 

Signature Page to

Security Agreement